Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 15, 1978, convicting him of attempted robbery in the first degree (two counts) and assault in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, as a matter of discretion in the interest of justice, and new trial ordered. The trial court’s charge impermissibly served to place the burden upon the defendant to prove the truth of his alibi (see People v Jones, 74 AD2d 515; People v Griswold, 72 AD2d 778). “A defendant does not have to prove the truth of his alibi in any way” (People v Griswold, supra, p 778). We have considered defendant’s remaining contentions and find them to be lacking in merit. Mangano, J.P., Gibbons, Gulotta and O’Connor, JJ., concur.